Citation Nr: 0026077	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-15 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1958 to May 1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in December 1997 that denied service connection for 
hearing loss in the left ear, and granted service connection 
and a noncompensable rating for the veteran's right ear 
hearing loss, tinnitus, and mastoidectomy.  A subsequent 
rating decision in October 1999 2000 granted service 
connection for hearing loss in the left ear, assigning a 
noncompensable evaluation.  A rating decision in January 2000 
assigned separate 10 percent evaluations for postoperative 
mastoidectomy and tinnitus.  The Board notes that in a letter 
received in January 2000 the veteran withdrew from appellate 
consideration the issues relating to the proper ratings for 
postoperative mastoidectomy and tinnitus.  Service connection 
for bilateral hearing loss was made effective in October 
1996.  

This case was previously Remanded in June 1999.

On January 6, 1999, a video conference hearing was held 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1. Neither the rating criteria in effect prior to or 
beginning June 10, 1999, are more favorable to the veteran.  

2.  The evidence shows that the veteran's bilateral hearing 
loss was manifested by Level VII hearing in the right ear and 
Level II hearing in the left ear prior to August 11, 1999.

3. The evidence shows that the veteran's bilateral hearing 
loss was manifested by Level II hearing in the right ear and 
Level I hearing in the left ear beginning August 11, 1999. 

CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was 10 percent 
disabling prior to August 11, 1999, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 
(criteria in effect both before and beginning June 10, 1999).

2.  The veteran's bilateral hearing loss is noncompensably 
disabling beginning August 11, 1999, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 
(criteria in effect both before and beginning June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record indicates that the veteran has been evaluated in 
recent years for significant hearing loss and that the 
hearing loss is due to noise exposure during service.  

A VA audiological examination in October 1997 found the 
veteran's pure tone thresholds, in decibels, to be:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
75
105
105
90
LEFT
20
15
10
40
21

Speech audiometry revealed speech discrimination ability of 
70 percent in the right ear and 90 percent in the left ear.

Private medical records show that the veteran received 
treatment for problems with his ears from October 1996 to 
February 1998.  

During a video conference hearing before a Member of the 
Board in January 1999, the veteran testified that his hearing 
was totally gone in the right ear, with increasing hearing 
loss in the left ear.  The veteran stated that he had had 
four surgeries done on his right ear, and that he first 
noticed having a hearing loss in his right ear around 1989.  
The veteran further testified that he first noticed hearing 
loss in his left ear in 1995.

During a VA audiological examination on August 11, 1999, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
45
105
105
81
LEFT
45
30
25
50
38

Speech audiometry revealed speech discrimination ability of 
96 percent in each ear.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).

When regulations concerning entitlement to a higher rating 
are changed during the course of a pending claim, the veteran 
is entitled to a decision on his claim under the criteria 
which are most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the veteran's claim relating to his 
bilateral hearing loss was filed prior to June 10, 1999, when 
the regulations pertaining to evaluations for hearing 
impairment were revised.  Therefore, under Karnas, the 
veteran is entitled to consideration under the criteria in 
effect both before and after June 10, 1999, and a decision 
which reflects the criteria most favorable to him.  However, 
the Board notes that the revisions that became effective June 
10, 1999 did not make any substantive changes in the criteria 
for rating hearing loss as applied to this veteran.  

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  The use of staged ratings will be 
considered in this decision.  The statement of the case and 
supplemental statements of the case have adequately informed 
the veteran of the pertinent laws and regulations as well as 
the rationale for the RO's action.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (as in effect both prior to and 
beginning June 10, 1999).  

Effective in June 1999, 38 C.F.R. § 4.86 was revised to 
provide that 

(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately. 

(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately. 

The Board notes that the percentage evaluations to be 
assigned for the different numeric scores are identical in 
the old and the revised rating criteria.  Further, although 
the audiometric data obtained in October 1997 would seem to 
implicate paragraph (a) above, a higher evaluation cannot be 
assigned on that basis prior to the effective date of the 
revised regulation (June 10, 1999).  VAOPGCPREC 3-2000.  
Moreover, the audiometric data obtained in August 1999 do not 
implicate the provisions of the revised regulation.  
Accordingly, neither the old rating criteria nor the 
regulations and rating criteria as revised effective in June 
1999 is more favorable to the veteran's claim.  

The report of a VA audiological examination in October 1997 
found the veteran's pure tone threshold average in the right 
ear to be 90 decibels, with speech discrimination ability of 
70 percent correct (Level VII), and in the left ear a pure 
tone threshold average of 21 decibels, with speech 
discrimination ability of 90 percent correct (Level II).  
These findings show that the veteran's bilateral hearing loss 
was 10 percent disabling under the criteria in effect before 
June 10, 1999.  

A subsequent VA audiological examination on August 11, 1999, 
found the pure tone threshold average in the right ear to be 
81 decibels, with speech discrimination ability of 96 percent 
correct (Level II), and in the left ear a pure tone threshold 
average of 38 decibels, with speech discrimination ability of 
96 percent correct (Level I).  The findings dated after 
August 11, 1999, are consistent with a noncompensable rating 
according to the schedular criteria in effect both before and 
beginning June 10, 1999.  

The Board finds that there is no medical evidence that the 
veteran's bilateral hearing loss was disabling to a 
compensable degree after August 11, 1999.  Under the criteria 
for hearing loss in effect both prior to and beginning June 
10, 1999, a zero percent rating is assigned for bilateral 
defective hearing where Level II hearing is recorded in one 
ear, and Level I hearing is recorded in the other ear.  Those 
numeric scores reflect the findings of the VA audiological 
examination conducted on August 11, 1999, the only such 
examination of record subsequent to June 10, 1999.  The 
medical evidence of record does not, therefore, indicate a 
basis upon which a compensable rating may be assigned 
subsequent to August 11, 1999.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (criteria in effect both before and beginning June 
10, 1999).  

The Board notes that the veteran testified at his personal 
hearing that his hearing in his right ear was "totally 
gone."  Nevertheless, the veteran's subjective lay 
characterization of the severity of his hearing loss is 
entitled to little probative weight, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), particularly in light 
of objective audiometric data demonstrating the degree of 
hearing loss that is present in both ears.  

Therefore, the Board concludes that the veteran's bilateral 
hearing loss was 10 percent disabling, and no more, prior to 
August 11, 1999, and was noncompensably disabling beginning 
on that date.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
rating after August 10, 1999 and that, therefore, the 
provisions of § 5107(b) are not applicable.  


ORDER

An evaluation of 10 percent, and no more, is granted for 
bilateral hearing loss prior to August 11, 1999, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied for the period beginning August 11, 1999.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


